 


114 HR 1479 IH: Repeal of the Obamacare Bay State Boondoogle Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1479 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to apply budget neutrality on a State-specific basis in the calculation of the Medicare hospital wage index floor for non-rural areas. 
 
 
1.Short titleThis Act may be cited as the Repeal of the Obamacare Bay State Boondoogle Act.   2.Applying budget neutrality on a State-specific basis in the calculation of the Medicare hospital wage index floor for non-rural areas (a)In generalSection 1886(d)(3)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)) is amended by adding at the end the following new clause: 
 
(iv)Application of budget neutrality relating to floor on wage area index in non-rural areas 
(I)Application on a State-specific basisIn the case of discharges occurring on or after April 1, 2015, for purposes of applying section 4410(b) of the Balanced Budget Act of 1997, the Secretary shall administer such section 4410(b) and paragraph (e) of section 412.64 of title 42, Code of Federal Regulations, as if paragraph (e)(4)(ii) of such section 412.64, as in effect on the day before the date of the enactment of this clause, had never applied and by using the methodology promulgated in the Federal Register on August 19, 2008 (73 Fed. Reg. 48570) (applied as if such methodology had been fully implemented for fiscal year 2011 using a 100 percent State-specific adjustment to the area wage index). (II)ConstructionNothing in subclause (I) shall be construed as preventing the Secretary, for discharges occurring on or after April 1, 2015, from modifying the regulations under such section 412.64 to be consistent with subclause (I) in carrying out the budget neutrality requirements of such section 4410(b).. 
(b)Conforming amendment terminating application of budget neutrality on a nationwide basisSection 3141 of the Patient Protection and Affordable Care Act (42 U.S.C. 1395ww note) is amended by inserting and before April 1, 2015, after 2010,.  